Title: To Thomas Jefferson from André Limozin, [ca. 30 September 1785]
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
[ca. 30 Sep. 1785]

I shall take a particular Care in forwarding by my Ship Eolus Captn. Paon your Box and three trunks according to the direction you give me: my ship is to sail on the 5th. Instant if wind and weather permitt it. I wish therefore that the two Virginia’s Gentlemen you mentionn may have left Paris before this reach you.
I have the Honor to acquaint you that the French Ship La Diligence de Cadix Cap. J. Bte. La Rocque is put up to sail for Philadelphia the 15th. instant. If you have any Commands for her I beg you would not Spare me. She is consignd to me.
I have the Honor to be with the highest regard your Excellency’s Most obedient & very Humble Servant,

Andre. Limozin



I shall do my self the Honor to apply again to your Excellency in a few days.

